DETAILED ACTION
The Action is responsive to Applicant’s Application filed November 29, 2019.
Please note claims 1-15 are pending. 

Drawings
The drawings, filed November 29, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed August 5, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US Pub. No. 2018/0322121) further in view of Johnson et al. (US Pub. No. 2011/0246254)

Regarding claim 1, Barker teaches a method for crowdsourced answer selection for question-answer processing in automated commercial tender document (CTD) response generation, the method comprising:
‘populating a database of a computer with different questions’ as a database populated with topics that correspond to queries (¶0136-137, 115)
‘clustering the different questions into groups of similar questions by natural language processing each of the different questions, grouping ones of the questions that are semantically similar, forming a genus question for each grouping of semantically similar questions’ as grouping the queries into topics via natural language processing, forming a category for each group (¶0077-78, 71, 94-95)
‘for each of the genus questions, mapping a set of answers submitted in respectively different responses in connection with the genus question’ as mapping group of answers to a particular concept, such as an oncology (¶0096-97, 113)
‘rating the responses in the database’ as ranking the answers (¶0058)
 ‘querying the database with the extracted question and retrieving in response, different ones of the mapped set of answers mapped to a genus question for the extracted question’ as querying the database to retrieve responses (¶0115)
‘one of different ones of the mapped set of answers having a highest rating amongst the mapped set of answers mapped to the genus question for extracted question’ (¶0147, 58)
	Barker fails to explicitly teach:
‘extracted from different past CTDs’
‘by multiple different responders to different ones of the past CTDs’
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’
‘inserting by the editor into the present response document in connection with the extracted question’
Johnson teaches:
‘extracted from different past CTDs’ as reviewing past tender opportunities (¶0077)
‘by multiple different responders to different ones of the past CTDs’ as past proposal opportunities to the past tender opportunities (¶0077)
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’ as loading a new/current proposal into the interface and extracting attributes from the new/current proposal (¶0040, 45)
‘inserting by the editor into the present response document in connection with the extracted question’ as populating the proposal with data retrieved from the data repositories from past proposals (¶0046, 60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Johnson’s would have allowed Barker’s to maintain consistency and efficiency to improve business strategies (¶0006)

	Regarding claim 2, Johnson teaches further comprising:
‘receiving as input in the editor, an indication of success of the present CTD; and, adjusting ratings in the database for each one of the mapped set of answers inserted into the present response document to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 3, Johnson teaches further comprising:
‘receiving as input outside of the editor, an indication of success of one of the mapped set of answers inserted into the present response document; and,

adjusting corresponding ratings in the database for the one of the mapped set of answers inserted to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 4, Johnson teaches ‘wherein the indication of success is a win-loss metric indicating, for all of the past CTDs, a probability of success in winning a bid utilizing the one of the mapped set of answers’ as a win score denoting likelihood of winning a proposal with related weights and strategic questions contributing to the score (¶0086)

Regarding claim 6, Barker teaches a computer data processing system configured for crowdsourced answer selection for question- answer processing in automated commercial tender document (CTD) response generation, the system comprising:
‘a host computing system comprising one or more computers, each with memory and at least one processor’ (¶0066)
‘a data store coupled to the computing system and storing different questions extracted from different ones of the CTDs’
‘an answer selection module comprising computer program instructions executing in the memory of the host computing system, the program instructions performing:
‘clustering the different questions into groups of similar questions by natural language processing each of the different questions, grouping ones of the questions that are semantically similar, forming a genus question for each grouping of semantically similar questions’ as grouping the queries into topics via natural language processing, forming a category for each group (¶0077-78, 71, 94-95)
‘for each of the genus questions, mapping a set of answers submitted in respectively different responses in connection with the genus question’ as mapping group of answers to a particular concept, such as an oncology (¶0096-97, 113)
‘rating the responses in the database’ as ranking the answers (¶0058)
 ‘querying the database with the extracted question and retrieving in response, different ones of the mapped set of answers mapped to a genus question for the extracted question’ as querying the database to retrieve responses (¶0115)
‘one of different ones of the mapped set of answers having a highest rating amongst the mapped set of answers mapped to the genus question for extracted question’ (¶0147, 58)
	Barker fails to explicitly teach:
‘therein a multiplicity of different CTDs received from over a computer communications network from different computing clients from different individuals’
‘by multiple different responders to different ones of the past CTDs’
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’
‘inserting by the editor into the present response document in connection with the extracted question’
Johnson teaches:
‘therein a multiplicity of different CTDs received from over a computer communications network from different computing clients from different individuals’ as reviewing past tender opportunities (¶0077)
‘by multiple different responders to different ones of the past CTDs’ as past proposal opportunities to the past tender opportunities (¶0077)
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’ as loading a new/current proposal into the interface and extracting attributes from the new/current proposal (¶0040, 45)
‘inserting by the editor into the present response document in connection with the extracted question’ as populating the proposal with data retrieved from the data repositories from past proposals (¶0046, 60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Johnson’s would have allowed Barker’s to maintain consistency and efficiency to improve business strategies (¶0006)

Johnson teaches wherein the program instructions further perform:
‘receiving as input in the editor, an indication of success of the present CTD; and, adjusting ratings in the database for each one of the mapped set of answers inserted into the present response document to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 8, Johnson teaches wherein the program instructions further perform:
‘receiving as input outside of the editor, an indication of success of one of the mapped set of answers inserted into the present response document; and,
adjusting corresponding ratings in the database for the one of the mapped set of answers inserted to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 9, Johnson teaches ‘wherein the indication of success is a win-loss metric indicating, for all of the past CTDs, a probability of success in winning a bid utilizing the one of the mapped set of answers’ as a win score denoting likelihood of winning a proposal with related weights and strategic questions contributing to the score (¶0086)


Barker teaches a computer program product for crowdsourced answer selection for question-answer processing in automated commercial tender document (CTD) response generation, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including:
‘populating a database of a computer with different questions’ as a database populated with topics that correspond to queries (¶0136-137, 115)
‘clustering the different questions into groups of similar questions by natural language processing each of the different questions, grouping ones of the questions that are semantically similar, forming a genus question for each grouping of semantically similar questions’ as grouping the queries into topics via natural language processing, forming a category for each group (¶0077-78, 71, 94-95)
‘for each of the genus questions, mapping a set of answers submitted in respectively different responses in connection with the genus question’ as mapping group of answers to a particular concept, such as an oncology (¶0096-97, 113)
‘rating the responses in the database’ as ranking the answers (¶0058)
 ‘querying the database with the extracted question and retrieving in response, different ones of the mapped set of answers mapped to a genus question for the extracted question’ as querying the database to retrieve responses (¶0115)
‘one of different ones of the mapped set of answers having a highest rating amongst the mapped set of answers mapped to the genus question for extracted question’ (¶0147, 58)
	Barker fails to explicitly teach:
‘extracted from different past CTDs’
‘by multiple different responders to different ones of the past CTDs’
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’
‘inserting by the editor into the present response document in connection with the extracted question’
Johnson teaches:
‘extracted from different past CTDs’ as reviewing past tender opportunities (¶0077)
‘by multiple different responders to different ones of the past CTDs’ as past proposal opportunities to the past tender opportunities (¶0077)
‘loading into an editor in memory of the computer, a present response document for a present CTD and also the present CTD, and extracting a question from the present CTD’ as loading a new/current proposal into the interface and extracting attributes from the new/current proposal (¶0040, 45)
‘inserting by the editor into the present response document in connection with the extracted question’ as populating the proposal with data retrieved from the data repositories from past proposals (¶0046, 60)
Johnson’s would have allowed Barker’s to maintain consistency and efficiency to improve business strategies (¶0006)

	Regarding claim 12, Johnson teaches wherein the method further comprises:
‘receiving as input in the editor, an indication of success of the present CTD; and, adjusting ratings in the database for each one of the mapped set of answers inserted into the present response document to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 13, Johnson teaches wherein the method further comprises:
‘receiving as input outside of the editor, an indication of success of one of the mapped set of answers inserted into the present response document; and,
adjusting corresponding ratings in the database for the one of the mapped set of answers inserted to reflect the indication of success’ as a proposal win and assigning weights and scores to each issue (¶0088-89)

Regarding claim 14, Johnson teaches ‘wherein the indication of success is a win-loss metric indicating, for all of the past CTDs, a probability of success in winning a bid utilizing the one of the mapped set of answers’ as a win score denoting likelihood of winning a proposal with related weights and strategic questions contributing to the score (¶0086)

Allowable Subject Matter
Claims 5, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166